Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 10, and 11 is objected to because of the following informalities: 
In claim 1 the phrase control of “control the interface and to inquire of the occupant of the vehicle as to whether to execute the action” contains grammatical error. Recommend correcting to control the interface 
In Claims 1, 10, and 11, the phrase control of “on-board equipment in the vehicle, which associated with the action” contains typographical error. Recommend correcting to on-board equipment in the vehicle, which is associated with the action.
In claim 9, the phrase “on the basis of the geographic factors or the environmental factors and a result of learning performed by the learner” appears to contain a typographical error with the inclusion of the word “and” . Recommend correcting to on the basis of the geographic factors or the environmental factors as a result of learning performed by the learner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are a “interface ….” as recited in claim 1, 10, and 11, a “inquirer….” as recited in claims 1, 8, and 9, and a “learner…” as recited in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

Regarding the interface as recited in claim 1, 10, and 11, the specification states “The HMI 30 is an example of an “interface.”” And “The HMI 30 includes a display 32, a speaker 34, and a microphone 36.” Thus the structure of the interface will be interpreted as a display, speaker, and microphone. 
Regarding the inquirer as recited in claim 1, 8, and 9 and the learner as recited in claim 9. These are all part of the automated driving controller as shown in Figure 15 which is a modification of the automated driving controller in Figure 13. The spec states in para [0053] “The automated driving controller 100 includes, for example, a first controller 120, a second controller 140, a voice processor 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takae et al. (US 20180173231 A1; hereinafter known as Takae).

Regarding claim 1, Takae teaches A vehicle control system, comprising: 
an interface configured to receive an input of information from an occupant of a vehicle; (para [0031-0032] “The presentation device 150 may be, for example, a device such as a display of a navigation device, a display incorporated in a rearview mirror, a display incorporated in a meter unit, a head-up display projected on a windshield, and a speaker of an audio device. The presentation device 150 presents presentation information, which will be described later, to the driver under the control by the control device 190. A method of presenting the presentation information will also be described later.
The input device 160 may be, for example, a device such as a dial switch that allows input by the driver's hand operation, a touch panel disposed on a display screen, and a microphone that allows input by the driver's voice. In the present embodiment, the driver can operate the input device 160 thereby to input response information in response to the presentation information which is presented by the 
an inquirer configured to, when the vehicle selects an action related to a behavior change of the vehicle in response to an event occurring while the vehicle is traveling, control the interface and to inquire of the occupant of the vehicle as to whether to execute the action; (para [0049] “For example, in the “scene of catching up with a preceding vehicle,” the control device 190 refers to the table illustrated in FIG. 2 to acquire the presentation condition of the presentation information corresponding to the “scene of catching up with a preceding vehicle.” In the example illustrated in FIG. 2, the presentation condition corresponding to the presentation information in the “scene of catching up with a preceding vehicle” is set as a condition that “the time-to-contact (TTC) with the preceding vehicle is S1 or less.” In this case, the control device 190 calculates the TTC with the preceding vehicle on the basis of the travel information of the subject vehicle, such as a vehicle speed of the preceding vehicle and a vehicle speed of the subject vehicle, and presents the presentation information to the driver at timing T1 at which the TTC becomes the predetermined value S1 or less.”. Where an inquiry is being presented based on a scene, e.g. an event. This event triggers a potential behavior change that the driver has to affirm in the form of a default option, para [0051] “Before presenting the presentation information to the driver, the control device 190 determines presentation modes of options included in the presentation information and an option to be initially selected (default option) on the basis of the travel state of the subject vehicle. For example, in the example illustrated in FIG. 3, the control device 190 determines the option of “follow” as the default option from between the two options of “follow” and “overtake””. The default option along with options are presented to the driver as shown in fig. 3)
an information processor configured to acquire information indicating the affirmation or denial by the occupant of the inquiry, which has been input to the interface; and (para [0052] “When the driver inputs response information via the input device 160 in response to the presentation the control device 190 uses the response information acquisition function to acquire the response information, which is input by the driver, from the input device 160.” The interface presents a default option, para [0051] “the control device 190 determines presentation modes of options included in the presentation information and an option to be initially selected (default option) on the basis of the travel state of the subject vehicle. For example, in the example illustrated in FIG. 3, the control device 190 determines the option of “follow” as the default option from between the two options of “follow” and “overtake””. Selecting the default can be considered an affirmation whereas selecting another can be considered a denial.)
a controller configured to execute control of on-board equipment in the vehicle, which associated with the action, in accordance with the information indicating affirmation or denial of the occupant, which is acquired by the information processor. (para [0053] “the control device 190 uses the travel control function to control travel of the subject vehicle on the basis of the input information acquired by the response information acquisition function. For example, when acquiring the input information of “overtake” in the “scene of catching up with a preceding vehicle,” the control device 190 transmits a command to the drive control device 180 to perform lane change for overtaking the preceding vehicle.”)

Regarding claim 2, Takae teaches The vehicle control system according to Claim 1. Takae further teaches, wherein the controller executes the control of the on-board equipment associated with the action without making the inquiry to the occupant using the inquirer when a first type of event occurs in the event, and executes the control of the on-board equipment associated with the action in accordance with the information indicating the affirmation or denial of the occupant, which is acquired by the information processor when a second type of event other than the first type of event occurs. (Fig. 2 where for the travel scene of catching up with another vehicle, both a presentation condition and determination condition must be met, e.g. a second type of event, before presentation, e.g. the inquiry, can be made, para [0049] “the control device 190 refers to the table illustrated in FIG. 2 to acquire the presentation condition of the presentation information corresponding to the “scene of catching up with a preceding vehicle.” In the example illustrated in FIG. 2, the presentation condition corresponding to the presentation information in the “scene of catching up with a preceding vehicle” is set as a condition that “the time-to-contact (TTC) with the preceding vehicle is S1 or less.” In this case, the control device 190 calculates the TTC with the preceding vehicle on the basis of the travel information of the subject vehicle, such as a vehicle speed of the preceding vehicle and a vehicle speed of the subject vehicle, and presents the presentation information to the driver at timing T1 at which the TTC becomes the predetermined value S1 or less.”. It is implied that when only the determination condition is met, the vehicle does not present as the condition is not met, and simply continues automatic control of the new behavior of catching up to the other vehicle.)

Regarding claim 3, Takae teaches The vehicle control system according to Claim 1. Takae further teaches, wherein the event occurs on the basis of a situation outside the vehicle. (Fig. 2 where many of the situations that are presented relate to situations outside the vehicle such as catching up to a leading vehicle)

Regarding claim 4, Takae teaches The vehicle control system according to Claim 1. Takae further teaches, wherein the action includes at least one of controlling steering of the vehicle and controlling acceleration or deceleration. (para [0053] “the control device 190 uses the travel control function to control travel of the subject vehicle on the basis of the input information acquired by the response information acquisition function. For example, when acquiring the input information of “overtake” in the “scene of catching up with a preceding vehicle,” the control device 190 transmits a lane change for overtaking the preceding vehicle.” Where an overtake maneuver requires at the very least controlling of steering to change lanes.)

Regarding claim 10, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 11, it recites a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Takae teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer (para [0036] “The control device 190 executes the programs stored in the ROM using the CPU thereby to achieve a travel information acquisition function to acquire information regarding a travel state of the subject vehicle, a travel scene determination function to determine a travel scene of the subject vehicle, a presentation information determination function to determine presentation information to be presented to the driver in accordance with the travel scene, a presentation function to present the presentation information to the driver, a response information acquisition function to acquire response information which the driver inputs in response to the presentation information, and a travel control function to control travel of the subject vehicle.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takae et al. (US 20180173231 A1; hereinafter known as Takae) in view of machine translation of Kunihiro et al. (JP 2007316772 A, hereinafter known as Kunihiro).

Regarding Claim 5, Takae teaches The vehicle control system according to Claim 1.

Takae does not teach, wherein the action is an operation of causing another vehicle to interrupt in front of the vehicle. 

However, Kunihiro teaches wherein the action is an operation of causing another vehicle to interrupt in front of the vehicle. (Page 7, “Next, in step 44, it is determined whether or not the driver has determined that the interrupt is permitted. The driver of the vehicle B can determine whether or not to permit the interrupt by referring to the information regarding the driver such as the displayed interrupt waiting time and whether or not the user is a beginner. And when permitting an interruption, the vehicle B is decelerated or temporarily stopped. Therefore, the agent processing unit 11 can determine that the driver has permitted the interruption based on the detection of the deceleration or the temporary stop. In this case, the process proceeds to step 45, where an interrupt permission is transmitted to the vehicle A, and at the same time, the headlight is passed, thereby displaying the intention indicating that the interrupt is permitted to surrounding vehicles including the vehicle A.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takae to incorporate the teachings of Kunihiro to allow another vehicle to interrupt because it is a courteous gesture (Kunihiro page 7 “Next, in step 39, the process waits for the interruption to end. When it is detected that the interruption is completed, in step 40, thanks information for showing appreciation for allowing the interruption is transmitted to the vehicle that has transmitted the interruption permission, and the process of FIG. 3 is terminated. The thank-you information includes image data of a character representing an agent who is performing an action to state a thank-you message, and voice data of the message.”).

Regarding Claim 6, Takae teaches The vehicle control system according to Claim 1.

Takae does not teach, wherein the event includes receiving a request signal for interruption from another vehicle, and the action when the request signal is received is an operation of causing the another vehicle to interrupt in front of the vehicle. 

However, Kunihiro teaches wherein the event includes receiving a request signal for interruption from another vehicle (Page 7 “On the other hand, as shown in FIG. 4, the agent processing unit 11 in the agent device of the vehicle B waits for reception of an interrupt request in step 41. When the interrupt request from the vehicle A is received, the process proceeds to step 42”), and the action when the request signal is received is an operation of causing the another vehicle to interrupt in front of the vehicle. (Page 7, “Next, in step 44, it is determined whether or not the driver has determined that when permitting an interruption, the vehicle B is decelerated or temporarily stopped. Therefore, the agent processing unit 11 can determine that the driver has permitted the interruption based on the detection of the deceleration or the temporary stop. In this case, the process proceeds to step 45, where an interrupt permission is transmitted to the vehicle A, and at the same time, the headlight is passed, thereby displaying the intention indicating that the interrupt is permitted to surrounding vehicles including the vehicle A.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takae to incorporate the teachings of Kunihiro to allow another vehicle to interrupt because it is a courteous gesture (Kunihiro page 7 “Next, in step 39, the process waits for the interruption to end. When it is detected that the interruption is completed, in step 40, thanks information for showing appreciation for allowing the interruption is transmitted to the vehicle that has transmitted the interruption permission, and the process of FIG. 3 is terminated. The thank-you information includes image data of a character representing an agent who is performing an action to state a thank-you message, and voice data of the message.”).

Regarding Claim 7, Takae teaches The vehicle control system according to Claim 5.

Takae does not teach, wherein, when the information processor acquires information indicating agreement with the interruption, the controller controls the vehicle such that the vehicle allows the another vehicle to interrupt and, when the information processor acquires information indicating non-agreement with the interruption, the controller controls the vehicle such that the vehicle does not allow the another vehicle to interrupt. 

However, Kunihiro teaches wherein, when the information processor acquires information indicating agreement with the interruption, the controller controls the vehicle such that the vehicle allows the another vehicle to interrupt (page 7 “Next, in step 44, it is determined whether or not the driver has determined that the interrupt is permitted. …. Therefore, the agent processing unit 11 can determine that the driver has permitted the interruption based on the detection of the deceleration or the temporary stop. In this case, the process proceeds to step 45, where an interrupt permission is transmitted to the vehicle A, and at the same time, the headlight is passed, thereby displaying the intention indicating that the interrupt is permitted to surrounding vehicles including the vehicle A.
  Note that whether or not the driver has permitted the interruption may be determined not only based on the brake operation and the vehicle speed, but also based on voice commands such as “OK” and “Please” issued by the driver.” The allowing of the interruption controls the lights and transmission to the other vehicle that it is ok to interrupt) and, when the information processor acquires information indicating non-agreement with the interruption, the controller controls the vehicle such that the vehicle does not allow the another vehicle to interrupt (page 7 “if it is determined in step 44 that the interruption of the vehicle A is rejected, the processing of FIG. Return to the state of waiting for the desired reception.” Where if an interruption is rejected the other vehicle attempting to interrupt is made to wait and not interrupt due to the action of the vehicle).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takae to incorporate the teachings of Kunihiro to have a driver allow or reject another vehicle interrupting after receiving a request because the driver .

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takae et al. (US 20180173231 A1; hereinafter known as Takae) in view of Tsuji et al. (US 20180074497 A1, hereinafter known as Tsuji).

Regarding Claim 8, Takae teaches The vehicle control system according to Claim 1.

Takae does not teach further comprising: a storage configured to store a history of the affirmation or denial of the occupant associated with the action, wherein the inquirer makes the inquiry to the occupant on the basis of the history stored in the storage such that an answer with a larger frequency between the affirmation and denial is an answer indicating agreement.

However Tsuji teaches further comprising: a storage configured to store a history of the affirmation or denial of the occupant associated with the action, wherein the inquirer makes the inquiry to the occupant on the basis of the history stored in the storage such that an answer with a larger frequency between the affirmation and denial is an answer indicating agreement. (para [0165] In this case, vehicle controller 7 displays “YES” corresponding to using the first behavior in a highlighted manner. Which one of “YES” and “NO” is displayed in a highlighted manner may be set in advance, the last selected option may be displayed in a highlighted manner, or storage unit 8 may store the number of times each behavior has been previously selected and notification unit 92 may display the most frequently selected behavior in a highlighted manner.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takae to incorporate the teachings of Tsuji to make the more frequently selected answer the default because it reduces burden on the driver (Tsuji para [0166] “By learning the previously selected behavior in this way, vehicle controller 7 can appropriately notify the driver of information. In addition, the display to be displayed on notification unit 92 can be less than the display in FIG. 5B, whereby the burden on the driver can be reduced.”)


Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takae et al. (US 20180173231 A1; hereinafter known as Takae) in view of Halder (US 20170217446 A1).

Regarding Claim 9, Takae teaches The vehicle control system according to Claim 1. Takae further teaches the affirmation or denial of the occupant associated with the action as discussed in claim 1 rejection; the inquirer makes the inquiry to the occupant such that the occupant is more likely to give an answer of agreement and wherein the inquirer makes the inquiry to the occupant such that the occupant is more likely to give an answer of agreement on the basis of (para [0069] “In addition or alternatively, the control device 190 can change the presentation mode of an option, such as “follow” and “overtake,” on the basis of a travel history of the driver among the travel states of the subject vehicle. For example, the control device 190 determines a tendency of the driver in driving on the basis of the travel history of the driver and, when the driver tends not to perform overtaking, the control device 190 can change the presentation mode of each option so that the driver can easily select the option of “follow” as compared with when the driver tends to perform overtaking.”).

Takae does not teach making inquiries based learned behavior associated with geographical or environmental factors.

However Halder teaches further comprising: a learner configured to perform learning by linking geographic factors or environmental factors to input of the occupant associated with the action, wherein the vehicle makes decisions on the basis of the geographic factors or the environmental factors and a result of learning performed by the learner when performs inputs. (para [0015] “A vehicle and/or one or more remote systems according to the preferred embodiment of the present invention can then recognize (306) a driving pattern based on the driver input and the first sensor information. For example, the vehicle and/or a remote system can store the driver input in association with one or both of the first sensor information and a timestamp associated with the first time period. A driving pattern may be recognized using statistical and machine learning methods. In some examples, the pattern recognition may be based on the principles that (1) a driver intends to perform the same actions whenever a particular location is visited (e.g., taking a particular route, stopping at a particular coffee shop on the way to work, etc.) and/or (2) a driver intends to perform the same actions at a particular time of day (e.g., listening to the same radio station every morning, taking a particular route in the morning vs. the evening, etc.).”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Micks et al. (US 20170174261 A1) teaches controlling acceleration/deceleration of a vehicle to allow or prevent merging, e.g. interruption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668